Exhibit 10.7


SEPARATION AGREEMENT AND FULL RELEASE
This Agreement and Full Release (the “Agreement”), dated as of June 19, 2019 is
by and between Catherine M. Dondzila (the “Individual”) and Ocwen Financial
Corporation, its subsidiaries and affiliates, including without limitation Ocwen
Loan Servicing, LLC (collectively, “Ocwen” or the “Company”).
In consideration for the benefits Individual will receive and the mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Termination Date and Acknowledgments. Individual and the Company will end
their employment relationship on May 31, 2019 (“Termination Date”). The Company
may relieve Individual of all duties and place the Individual on administrative
leave prior to the Termination Date by providing written notice. Further,
Individual agrees to resign from any and all positions as an officer, employee,
director, member manager or any other position he serves in for Ocwen.
Individual no longer will be authorized to transact business or incur any
expenses, obligations and liabilities on behalf of the Company after the earlier
of being placed on administrative leave or the Termination Date. Individual
agrees not to seek reinstatement, future employment, or other working
relationship with the Company or any of its affiliates. Individual acknowledges
(i) receipt of all compensation for all hours worked and benefits due through
the Termination Date as a result of services performed for the Company with the
receipt of a final paycheck except as provided in this Agreement and the
associated Consulting Agreement; (ii) Individual has reported to the Company any
and all work-related injuries incurred during employment; (iii) the Company
properly provided any leave of absence because of Individual’s or a family
member’s health condition and Individual




1



--------------------------------------------------------------------------------

Exhibit 10.7


has not been subjected to any improper treatment, conduct or actions due to a
request for or taking such leave; (iv) Individual has had the opportunity to
provide the Company with written notice of any and all concerns regarding
suspected ethical and compliance issues or violations on the part of the Company
or any other Released Parties; and (v) Individual has reported any pending
judicial or administrative complaints, claims, or actions filed against the
Company or any other Released Parties. Further, Individual agrees that he
resigns from and all positions as an officer, employee, director, member manager
or any other position he serves in for Ocwen. Further, Individual agrees that
Individual shall not be entitled to any further vesting, issuance, exercise or
payment under any equity award agreement between Individual and Ocwen,
notwithstanding the terms of any such agreement, the 2007 Equity Incentive Plan,
or the 2017 Performance Incentive Plan, effective as of the Termination Date.
2.    Consideration. The Company will provide Individual the gross sum of
$568,870, less applicable withholding and taxes (the “Payment”), contingent upon
the Company’s receipt of this fully executed agreement, the return of any
Company property, and the expiration of any applicable revocation period. The
Payment will be issued within 30 days of the completion of these contingencies.
Amounts the Company is paying in consideration for the Agreement will be treated
as taxable compensation but are not intended by either party to be treated, and
will not be treated, as compensation for purposes of eligibility or benefits
under any benefit plan of the Company. The Company will apply standard tax and
other applicable withholdings to payments made to Individual. Individual agrees
that the consideration the Company will provide, including up to 18 months of a
COBRA subsidy, includes amounts in addition to anything of value to which
Individual already is




2



--------------------------------------------------------------------------------

Exhibit 10.7


entitled. The Company also will pay Individual accrued but unused vacation
regardless of whether Individual signs this Agreement.
3.    Full and Final Release. In consideration of benefits provided by the
Company, Individual, for Individual personally and Individual’s representatives,
heirs, executors, administrators, successors and assigns, fully, finally and
forever releases and discharges the Company and its affiliates, as well as their
respective successors, assigns, officers, owners, directors, agents,
representatives, attorneys, and employees (all of whom are referred to
throughout this Agreement as the “Released Parties”), of and from all claims,
demands, actions, causes of action, suits, damages, losses, and expenses, of any
and every nature whatsoever, individually or as part of a group action, known or
unknown, as a result of actions or omissions occurring through the date
Individual signs this Agreement. Specifically included in this waiver and
release are, among other things, claims of unlawful discrimination, harassment,
or failure to accommodate; claims related to terms and conditions of employment;
claims for compensation or benefits; and/or claims for wrongful termination of
employment, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Older Workers’ Benefit Protection Act, the National Labor Relations Act (NLRA),
and the Pennsylvania Human Relations Act.
4.    Agreement Not To Sue. Other than an action for breach of this Release
Agreement or as otherwise provided in paragraphs 6 and 7, Individual expressly
acknowledges that if Individual files any claim or lawsuit, or causes or aids
any claim or arbitration to be filed on Individual’s behalf, regarding any
matter described in this Release Agreement, Employer may be entitled to recover




3



--------------------------------------------------------------------------------

Exhibit 10.7


from Individual some or all money paid under this Release Agreement, plus
attorneys’ fees and costs incurred in defending against such action, to the
extent permitted by law.
5.    OWBPA, Advice of Counsel, Consideration and Revocation Periods, Other
Information.
Individual understands and agrees that:


i. Rights or claims under the Age Discrimination in Employment Act of 1967 (29
U.S.C. § 621, et seq.) are being waived, except as provided herein.


ii.      Individual has had the opportunity of a full 45 days within which to
consider this Agreement and release provided herein before signing it, but may
not sign before the Termination Date. (Consideration Period). If Individual has
not taken the full Consideration Period before signing, Individual has done so
knowingly and voluntarily, thereby expressly waiving this time period and
agreeing not to assert the invalidity of this Agreement and the general release
above. Individual agrees with the Company that changes, whether material or
immaterial, do not restart the running of the Consideration Period.


iii.     Individual has carefully read and fully understands all of the
provisions of this Agreement and general release provided herein and is
knowingly and voluntarily agreeing to be legally bound by all of the terms set
forth in this Agreement. Any modification or alteration of any terms of this
Agreement by Individual voids this Agreement in its entirety.


iv.     Individual is, through this Agreement and the general release provided
herein, releasing the Released Parties from any and all claims Individual may
have against the Company or such individuals.


v.     Individual is hereby advised in writing to consider the terms of this
Agreement and the general release provided herein and consult with an attorney
of Individual’s choice prior to signing this Agreement.


vi.     Individual has a full 7 days following the execution of this Agreement
to revoke this Agreement and the general release provided herein, and has been
and hereby is advised in writing that this Agreement and general release shall
not become effective or enforceable until the revocation period has expired.
(The Revocation Period). Revocation of this Agreement and the general release
provided herein must be made in writing and must be received by Ocwen Financial
Corporation, no later than close of business on the seventh full day after the
execution of this Agreement and General Release. If the Revocation period
expires on a weekend or holiday, Individual will have until the end of the next
business day to revoke. This Agreement will become effective on the eighth day
after Individual signs this Agreement provided Individual does not revoke this
Agreement (Effective Date).


vii. Individual understands that rights or claims under the Age Discrimination
in Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the
date this Agreement and General Release is signed are not waived.




4



--------------------------------------------------------------------------------

Exhibit 10.7




viii. The Company advises Individual to consult with an attorney prior to
signing this Agreement.


ix. Individual must return this signed Agreement to the Company’s representative
identified below within the Consideration Period but not prior to the
Termination Date. If Individual signs and returns this Agreement before the end
of the Consideration Period, it is because Individual freely chose to do so
after carefully considering its terms.


6.    No Interference with Rights. Nothing in this Agreement is intended to
waive claims (i) for unemployment or workers’ compensation benefits; (ii) for
vested rights under ERISA-covered employee benefit plans as applicable on the
date Individual signs this Agreement; (iii) that may arise after Individual
signs this Agreement;(iv) for reimbursement of expenses under the Company’s
expense reimbursement policies; or (v) which cannot be released by private
agreement. In addition, nothing in this Agreement including but not limited to
the acknowledgments, release of claims, proprietary information,
confidentiality, cooperation, and non-disparagement provisions, (i) limits or
affects Individual’s right to challenge the validity of this Agreement under the
ADEA or the OWBPA, (ii) prevents Individual from filing a charge or complaint
with or from participating in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, National Labor Relations Board, the Securities and Exchange
Commission, or any other any federal, state or local agency charged with the
enforcement of any laws, including providing documents or any other information,
without notice to the Company or (iii) limits Individual from exercising rights
under Section 7 of the NLRA to engage in protected, concerted activity with
other employees, although by signing this Agreement Individual is waiving rights
to individual relief (including backpay, frontpay, reinstatement or other legal
or equitable relief) in any charge, complaint, or lawsuit or other proceeding
brought by Individual or on Individual’s behalf by any third party, except for
any right Individual may have to




5



--------------------------------------------------------------------------------

Exhibit 10.7


receive a payment from a government agency (and not the Company) for information
provided to the government agency.
7.    Federal Defend Trade Secrets Act. Notwithstanding the confidentiality and
non-disclosure obligations in this Release and otherwise, Individual understands
that as provided by the Federal Defend Trade Secrets Act, Individual will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret made: (1) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (2) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.
8.     Executive Cooperation. Individual shall reasonably cooperate with Ocwen
in connection with: (a) any internal or governmental investigation or
administrative, regulatory, arbitral or judicial proceeding involving Ocwen with
respect to matters relating to Individual’s employment with Ocwen (collectively,
“Litigation”); (b) any audit of the financial statements of Ocwen with respect
to the period of time when Individual was employed by or provided services to
Ocwen (“Audit”); and (c) providing such other occasional advice, assistance and
consultation as Ocwen may reasonably request from time to time on matters with
which Individual was familiar and/or about which Individual acquired knowledge,
expertise and/or experience during the time that Individual was employed by
Ocwen to help ensure a smooth transition of his position; provided that such
cooperation does not unreasonably interfere with Individual’s then-current
professional or personal commitments. Individual acknowledges that such
cooperation may include, but shall not be limited to, Individual making himself
available to Ocwen (or their respective attorneys or auditors) upon reasonable
notice for: (i) interviews, factual investigations, and providing declarations
or affidavits that provide truthful information in connection with any
Litigation or Audit; (ii) appearing at the




6



--------------------------------------------------------------------------------

Exhibit 10.7


request of Ocwen to give truthful testimony without requiring service of a
subpoena or other legal process; (iii) volunteering to Ocwen pertinent
information related to any Litigation or Audit; and (iv) turning over to Ocwen
any documents relevant to any Litigation or Audit that are or may come into
Individual’s possession. Notwithstanding anything to the contrary, Individual
will have no obligation to act against his own legal or financial interests or
to forgo any constitutional rights (including, but not limited to, in connection
with any regulatory investigation), and this Section 8 will not affect his
Indemnification Rights. Ocwen and agrees to reimburse Individual for his actual
and reasonable expenses in performing any services pursuant to this Section 8
that are requested by Ocwen, provided that Individual promptly submits such
expenses for reimbursement along with reasonable and customary supporting
documentation for the same. Any such reimbursement shall be paid promptly after
receipt by Ocwen of such materials from Individual, and in all events not later
than the end of the calendar year following the calendar year in which
Individual incurred the related expenses.
9.    Company Property and Confidential Proprietary Information. Individual
further agrees and covenants that Individual has not and will not remove from
the Company premises any item belonging to the Company and its affiliates,
including office equipment, files, business records or correspondence, customer
lists, computer data and proprietary or confidential information (“Information”)
and that Individual has not and will not disclose or use any Information and/or
trade secrets of the Company and its affiliates. To the extent individual has
Information in his possession, Individual agrees to return to the Company prior
to the Termination Date all confidential and proprietary information and all
other Company property, as well as all copies or excerpts of any property, files
or documents obtained as a result of employment with the Company, except those
items that the Company specifically agrees in writing to permit Individual to
retain. Individual




7



--------------------------------------------------------------------------------

Exhibit 10.7


agrees to keep all such information confidential and not disclose or use the
Information for any purpose, or divulge or disclose that Information to any
person other than employees of the Company, except as compelled by legal process
or pursuant to paragraph 6 and 7 of this Agreement. In addition, Individual
reaffirms his obligations pursuant to the Intellectual Property Agreement signed
by him.
10.    Post-Employment Restrictions. Individual acknowledges that during his
time of employment he was provided access to confidential information and
Company’s clients, customers and others with whom the Company has formed
valuable business arrangements. Individual agrees that he will not:
(i)
For a period of two (2) years following the date of this Agreement take any
action that would interfere with, diminish or impair the valuable relationships
that the Company has with its clients, customers and others with which the
Company has business relationships or to which services are rendered;

(ii)
Recruit or otherwise solicit for employment or induce to terminate the Company’s
employment of or consultancy with, any person (natural or otherwise) who is or
becomes an employee or consultant of the Company, or hire any such employee or
consultant who has left the employ of the Company within one (1) year after the
termination or expiration of such employee’s or consultant’s employment with the
Company, as the case may be; or

(iii)    Assist with others engaging in any of the foregoing.
11.    Confidentiality of Agreement Terms. Individual shall not, either directly
or indirectly, disclose, discuss or communicate to any entity or person, except
his attorney and/or his spouse, any information whatsoever regarding the
existence or the terms of this Agreement, its nature or scope




8



--------------------------------------------------------------------------------

Exhibit 10.7


or the negotiations leading to it, unless he is compelled to disclose such
information pursuant to legal process, and only then after reasonable notice to
the Company. Individual shall be responsible for assuring that his spouse
complies with the nondisclosure commitments of this section. A breach by
Individual’s spouse will be considered a breach by Individual.
12.    Non-Disparagement. Individual agrees not to make statements to clients,
customers and suppliers of the Released Parties or to other members of the
public that are in any way disparaging or negative towards the Released Parties
or their products and services.
13.    Subpoena. Except as provided in paragraphs 6 and 7, Individual further
agrees not to testify for, appear on behalf of, or otherwise assist in any way
any individual or company in any claim against Ocwen, except, unless and only
pursuant to a lawful subpoena or other legal process issued to Individual. If
such a subpoena is issued, Individual will immediately notify Ocwen’s Legal
Department and provide it with a copy of the subpoena, unless the subpoena
reflects that Ocwen has already received a copy.
14.    Action for Breach. Violation of any provision of this Agreement by
Individual will subject Individual to an action for breach of this Agreement,
and an action to obtain reimbursement of all monies paid pursuant to Paragraph
12 of this Agreement.
15.    Choice of Law, Jurisdiction and Venue and Jury Waiver. It is the
intention of the parties hereto that all questions with respect to the
construction of this Agreement and the rights and liabilities of the parties
hereunder shall be determined in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to conflict of law principles. Any dispute with
respect to this Agreement or Individual’s employment with the Company shall be
decided in the state or federal courts located in Montgomery County, PA. The
parties hereby consent and agree to the exclusive jurisdiction of the courts of
the Commonwealth of Pennsylvania sitting in




9



--------------------------------------------------------------------------------

Exhibit 10.7


Montgomery County, PA, or the corresponding United States District Court for
that county, as well as to the jurisdiction of all courts from which an appeal
may be taken from the aforesaid courts, for the purpose of any suit, action or
other proceeding arising out of this Agreement or relating to Individual’s
employment. The parties further expressly waive any and all objections they may
have to venue in any such courts. The parties knowingly and voluntarily waive
any right which either or both of them shall have to receive a trial by jury
with respect to any claims, controversies or disputes which arise out of or
relate to this Agreement or Individual’s employment with the Company.
16.    Agreement of the Parties And Other Acknowledgements. The parties agree
that this Agreement sets forth all the promises and agreements between them and
supersedes all prior and contemporaneous agreements, understandings, inducements
or conditions, express or implied, oral or written, except as contained herein.
Notwithstanding any term contained herein, Individual acknowledges and reaffirms
his obligations in the Employee Intellectual Property Agreement (attached
hereto) and understands that those obligations remain effective following his
separation from the Company.
Both parties acknowledge that they have had the opportunity to freely consult,
if they so desire, with attorneys of their own choosing prior to signing this
document regarding the contents and consequences of this document. The parties
understand that the payment and other matters agreed to herein are not to be
construed as an admission of or evidence of liability for any violation of the
law, willful or otherwise, by any person or entity.
Individual fully understands the terms and contents of this Agreement and
voluntarily, knowingly, and without coercion enters into this Agreement.




10



--------------------------------------------------------------------------------

Exhibit 10.7


The Parties acknowledge that this Agreement is deemed to have been drafted
jointly by the parties and, in the event of a dispute, shall not be construed in
favor of or against any party by reason of such party’s contribution to the
drafting of the Agreement.
17.    No Admission of Liability. Nothing in this Release Agreement shall be
construed to be an admission of liability by the Company or the Released Parties
for any alleged violation of any of Individual’s statutory rights or any common
law duty imposed upon Company.
18.    Successors and Assigns. Except as otherwise provided in specific
provisions above, this Release Agreement shall be binding upon and inure to the
benefit of Individual, Individual’s spouse, Individual’s heirs, executors,
administrators, designated beneficiaries and upon anyone claiming under
Individual or Individual’s spouse, and shall be binding upon and inure to the
benefit of the Company, and its successors and assigns. Individual warrants and
represents that, except as provided herein, no right, claim, cause of action or
demand, or any part thereof, which Individual may have arising out of or in any
way related to Individual’s employment with the Company, has been or will be
assigned, granted or transferred in any way to any other person, entity, firm or
corporation, in any manner, including by subrogation or by operation of marital
property rights.
19.    Exemption from § 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). All payments due under this Release Agreement will be paid no
later than March 31, 2020. It is the intent of the Parties that all such
payments are to be considered to be short-term deferrals to which Code Section
409A is not applicable by reason of Treasury Regulation Section 1.409A-1(b)(4).




11



--------------------------------------------------------------------------------

Exhibit 10.7


21. Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in multiple counterparts, each of which will
be deemed an original, and all of which together will be deemed to be one and
the same instrument.
By: /s/ Catherine M. Dondzila By: /s/ Karen E. Smith
Catherine M. Dondzila         Ocwen Financial Corporation, Human Resources




12



--------------------------------------------------------------------------------

Exhibit 10.7




IN WITNESS WHEREOF,
THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE
AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL RELEASE.


INDIVIDUAL UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS INDIVIDUAL HAD OR MIGHT HAVE AGAINST OCWEN UP THROUGH THE EFFECTIVE DATE
OF THIS RELEASE; AND INDIVIDUAL ACKNOWLEDGES THAT HE OR SHE IS NOT RELYING ON
ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT.
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET
FORTH ABOVE, INDIVIDUAL FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION,
ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE.


IF THIS DOCUMENT IS RETURNED EARLIER THAN [21 OR 45] DAYS, THEN INDIVIDUAL
ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT JHE OR SHE HAS VOLUNTARILY AND
KNOWINGLY WAIVED THE [21 OR 45] DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A
SHORTENED PERIOD OF TIME IS NOT INDUCED BY




13



--------------------------------------------------------------------------------

Exhibit 10.7


OCWEN THROUGH FRAUD, MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER
PRIOR TO THE EXPIRATION OF THE 45 DAYS, OR BY PROVIDING DIFFERENT TERMS TO
INDIVIDUALS WHO SIGN RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.
INDIVIDUAL, HAVING READ THE FOREGOING RELEASE, UNDERSTANDING ITS CONTENT AND
HAVING HAD AN OPPORTUNITY TO CONSULT WITH COUNSEL OF MY CHOICE, DO HEREBY
KNOWINGLY AND VOLUNTARILY SIGN THIS AGREEMENT, THEREBY WAIVING AND RELEASING MY
CLAIMS, ON June 19, 2019.


/s/ Catherine M. Dondzila_________        
Individual




OCWEN FINANCIAL CORPORATION


By: /s/ Karen E. Smith            
Human Resources








14

